Citation Nr: 9903270	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a back condition.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.

Service connection for a back condition was denied in a Board 
of Veterans' Appeals (Board), decision dated in April 1986 
and a May 1996 unappealed Board decision that new and 
material evidence had not been submitted to reopen a claim 
for a psychiatric condition, to include PTSD.  This appeal 
arises from a decision by the Cleveland, Ohio, Regional 
Office (RO) that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a back condition and a decision that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an April 1986 decision, the Board denied entitlement 
to service connection for a back condition.

3.  Evidence obtained since the April 1986 Board decision 
includes statements by the veteran, VA outpatient treatment 
records, VA examination reports, statements from an 
acquaintance of the veteran, a statement by the veteran's 
sister, and private treatment records; this evidence does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim regarding the denial of service connection for a 
back condition.

4.  In a May 1996 decision, the Board found that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claim for service connection for a nervous 
condition, to include post-traumatic stress disorder.

5.  Evidence obtained since the May 1996 decision includes 
copies of previously submitted VA examination reports with 
the veteran's notes concerning them; this evidence does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim regarding the denial of service connection for an 
acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The April 1986 decision of the Board is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  The veteran has not submitted new and material evidence 
to reopen his claim for service connection for a back 
condition subsequent to the Board's April 1986 decision.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The May 1996 Board decision denying service connection 
for an acquired psychiatric disorder, to include PTSD is 
final; new and material evidence has not been presented to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. §§ 3.156, 20.1105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  Pursuant 
to 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See also 38 C.F.R. § 
20.1100.

New and material evidence has been defined as evidence which 
has not been previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration.  It must be neither cumulative 
nor redundant and by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. Brown, 155 F.3d 
1356 (Fed Cir 1998).  More specifically, to be "material," 
evidence must be relevant and probative to the issue at hand; 
that is, it must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 
Vet.App. 273 (1996).

Since the Board's April 1986 and May 1996 decisions denying 
entitlement to service connection for a back condition and a 
nervous condition, respectively, were final, the cases will 
not be reopened unless new and material evidence has been 
presented.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Factual Background

At the time of the Board's April 1986 decision, the evidence 
of record consisted of the service medical records that were 
available at that time.  The November 1971 entrance 
examination report is negative for evidence of a back 
condition.  The veteran did check the block indicating 
depression or excessive worry.  It was indicated that the 
veteran had a situational problem due to a family death.  The 
examination segment was negative for findings of a nervous 
condition.  A July 1972 treatment note stated that the 
veteran complained of low back pain after injuring his back 
30 minutes previously while moving a bed.  The final 
diagnosis was muscle spasms.  Service medical records were 
negative for evidence of follow-up complaints or treatment.  
A November 1972 treatment note contained a complaint of 
nervousness.  The records are negative for further complaints 
or treatment.  The examination segment of the report of the 
examination for separation, dated in October 1973, was 
negative for findings of a back or nervous condition.  

A June 1983 hospital discharge summary from the Grant 
Hospital noted a 2 week confinement for treatment of paranoid 
schizophrenia.

VA outpatient treatment records dated from April to August 
1985 were negative regarding the disabilities at issue.

By decision dated in April 1986, the Board denied service 
connection for residuals of a back injury on the basis that 
the veteran's back complaint in service was acute and 
transitory and resolved without residual disability, and 
because he had not had treatment for a back complaint since 
service.  To reopen his claim for service connection, 
therefore, the veteran need only submit new and material 
evidence which would show either that the back condition had 
its onset in service or that it had worsened in service.  
Evans.

Evidence obtained since the April 1986 Board decision 
consists, in part, of a Statement in Support of Claim dated 
in November 1989 from the veteran in which he related that he 
injured his back in service, that it still bothers him and 
that it led to his mental problems.  VA treatment notes dated 
from December 1988 to November 1990 include extensive records 
of alcohol rehabilitation.  The records are negative for an 
opinion linking any low back condition to the veteran's 
service.

An October 1989 VA X-ray report stated that the lumbar spine 
study was essentially normal, with a slight straightening of 
the lumbar lordosis. 

During a July 1991 VA general medical examination, the 
veteran related a history of injuring his back during a 
forced march while in service.  On examination the veteran's 
reflexes and straight leg raising were normal.  No spasms 
were noted during the examination.  His flexion was to 75 
degrees, and his lateral flexion was to 35 degrees.  The rest 
of the range of motion testing was normal.  The X-ray report 
notes mild straightening of the lumbar spine.  The impression 
was chronic lumbosacral strain.  

A letter dated in April 1993 from an ex-Marine who had served 
with the veteran stated that the veteran had discomfort in 
1974 from an in-service accident. 

In an August 1993 statement, the veteran related that he lost 
a job because his back would go out.  His private treatment 
records would show that he did not have a nervous problem 
prior to his active service.

The report of a November 1993 VA orthopedic examination noted 
that the veteran's lumbar spine showed marked stiffness in 
the low back with stiffness in both legs with straight leg 
raising.  His reflexes and strength were satisfactory and the 
X-ray of the lumbar spine was entirely within normal limits.  
The diagnosis was myofascial syndrome involving the cervical 
and lumbar spine.  

November 1993 VA psychiatric testing cautioned that the 
veteran's Minnesota Multiphasic Personality Inventory (MMPI) 
profile was so seriously compromised that no interpretation 
could be made and that several factors would have to be 
considered in any contact with the veteran.  

The report of a November 1993 VA PTSD examination found that 
the given the veteran's MMPI profile, it was not surprising 
that he exaggerated symptoms.  The diagnoses included 
somatoform pain disorder, histrionic traits and chronic low 
back pain.  

The veteran was afforded a personal hearing in January 1995 
on the issues of service connection for PTSD and service 
connection for a shoulder condition.  During the hearing he 
mentioned that he fell out on a forced march because his back 
bothered him.  He was given Valium for his back pain.  

The report of a physical examination conducted in September 
1994 at the Mount Carmel Medical Center stated that the 
veteran noted back problems and had arthritis but was not 
noticing any pain at that time.  The report was negative for 
findings regarding any back conditions or their etiology.  

By decision dated in May 1996, the Board denied the veteran's 
request to reopen the issue of service connection for a back 
condition.  

Analysis

In this case, while the evidence submitted since the April 
1986 Board denial is new, it is not material.  At best, the 
medical evidence discloses, by X-ray study, that the veteran 
has a normal lumbar spine.  It is also negative to the extent 
that the November 1993 VA psychiatric examination included an 
opinion that the veteran exaggerates symptoms and includes a 
diagnosis of a somatoform pain disorder.  None of the more 
recent treatment records contain evidence that links any 
current back complaints to the veteran's active service.  The 
lay statements and the veteran's testimony and written 
statements are not probative, since lay persons generally are 
not capable of proffering competent opinions as to medical 
etiology or the onset of a medical disability.  See Marciniak 
v. Brown, 10 Vet.App. 198, 201-202 (1997), Routen v. Brown, 
10 Vet.App. 183 (1997) and Falzone v. Brown, 8 Vet.App. 398, 
403 (1995) (regarding the need for a medical nexus in cases 
requiring new and material evidence to be reopened); see also 
Heuer v. Brown, 7 Vet.App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992); Lathan v. Brown, 7 
Vet.App. 359, 365 (1995); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  Additionally, to the extent that the veteran's 
statements argue that errors were made on examination reports 
and rating decisions, they are not probative.  Arguments over 
purported errors on reports do not constitute medical 
evidence.  To the extent the veteran argues that the 
physicians reached improper conclusions regarding his 
conditions, Espiritu applies.  

Therefore, when considered with all the evidence of record, 
none of the new evidence is so important that it must be 
considered to fairly adjudicate the claim for service 
connection for a back condition.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. §§ 3.156, 20.1100.  Without any new and material 
evidence, the Board finds that the April 1986 decision is 
final and the appeal as to this issue must be denied.

An acquired psychiatric disorder, to include PTSD 

The veteran's service personnel records indicate that he 
served overseas for 11 months, 21 days.  His military 
occupational specialty was a motor vehicle operator.  His DD 
Form 214MC is negative for awards or medals indicative of 
combat exposure.

As noted previously, the veteran noted depression and worry 
during his entry examination in November 1971.  The physician 
found the problem to be situational due to a death in the 
family.  The veteran complained of nervousness in 1972.  The 
remainder of the service medical records, to include the 
separation examination report are negative for complaints, 
symptoms or findings regarding a nervous condition.  

A June 1983 discharge summary from Grant Hospital stated that 
the veteran appeared to be psychotic with auditory 
hallucinations and paranoid delusions.  He was well oriented 
and his memory was intact.  His intellectual function was 
average, his judgment and insight were fair.  His delusions 
and hallucinations faded after treatment with Haldol.  The 
diagnosis was paranoid schizophrenia, unspecific.

VA treatment notes dated in August 1983 state that the 
veteran reported hearing voices prior to his June 
hospitalization.  The veteran was oriented times three and 
pleasant.  He gave no history of alcohol or drug abuse.  He 
did not have hallucinations or delusions.  The treatment note 
did not contain a diagnosis.  VA treatment notes dated from 
April to August 1985 concern physical conditions unrelated to 
the conditions at issue.  

The veteran's Statement in Support of Claim dated in November 
1989 stated that he injured his back while lifting a bed.  He 
states that his back injury lead to his mental problems.  

VA treatment notes dated from January to March 1989 revealed 
that the veteran was doing well on medication, was not 
depressed and had an appropriate affect.  The alcohol 
treatment notes from January 1989 to November 1990 concern 
only the veteran's alcohol abuse and were negative for 
evidence of a nervous disorder or an opinion linking any 
current conditions to the veteran's active service.  The 
remainder of the treatment notes concerned an unrelated 
physical condition.  None of the above notes contained a 
medical opinion linking any symptoms to the veteran's active 
service.

The report of a VA special psychiatric examination dated in 
July 1991 stated that the veteran was cooperative, alert and 
very friendly.  He stated that he felt much better since he 
stopped drinking and using marijuana eight months previously.  
He was preoccupied with somatic complaints.  He denied 
hallucinations and suicidal or homicidal ideations.  He 
admitted to occasional paranoid ideas that he did not trust 
people.  The diagnoses included paranoid type schizophrenia, 
in remission.  The report is negative for an opinion 
regarding the etiology of the veteran's paranoid 
schizophrenia.  

A letter dated in April 1993 from the veteran's ex-wife 
stated that they were married in 1974 and that the veteran 
went through a lot of stress.  Sometimes he could not sleep 
for days, especially when he was paranoid.  In April 1993 his 
sister wrote that the veteran had no nerve problems prior to 
his enlistment, but did have them after his separation from 
active service.

A VA psychological profile was performed in November 1993.  
The results indicated an invalid profile based on a 'fake 
bad' profile and omission of 76 items.  As a result, no 
interpretation could be made for the veteran's MMPI profile.

The report of a VA special psychiatric examination dated in 
November 1993 stated that the veteran related that he had a 
skin problem in service which was thought to be due to 'nerve 
problems'.  On examination he was fairly euthymic.  His 
affect was mobile.  He had no current hallucinations, 
delusions, allusion or paranoia.  He did not have suicidal or 
homicidal ideations.  His thoughts were coherent and goal 
oriented.  He could recall three out of three objets 
immediately and after five minutes.  He erred on a 
subtraction problem.  He could spell correctly both backward 
and forward.  The veteran's proverb and similarity 
interpretation were abstract.  His judgment was good.  The 
veteran described ongoing problems from a back injury, but 
his medical records did not indicate any specific back injury 
or anatomical problem.  The onset of his psychiatric problems 
was put at 1985.  The veteran was described as free of 
psychiatric symptoms except possible mild paranoia or 
auditory hallucinations on occasion.  The examiner stated 
that exaggeration of symptoms and defensiveness was not 
surprising given the veteran's MMPI profile.  The report was 
negative for an opinion regarding the etiology of the 
veteran's psychiatric condition.  The Axis I diagnoses were 
history of paranoid schizophrenia, cannabis abuse, history of 
alcohol abuse, somatoform disorder.  An Axis II diagnosis of 
histrionic traits was also made.  The Axis III diagnoses were 
chronic low back pain, probable neurodermatitis.  

The September 1994 treatment records from Mount Carmel noted 
the veteran's complaints of back problems and arthritis but 
did not notice any pain at the time of admission.  The 
veteran was very sedated, so a history was obtained from his 
brothers and sister.  The history they related includes a 
diagnosis of paranoid schizophrenia in the 1970s.

By decision dated in May 1996, the Board denied service 
connection for a psychiatric disability to include PTSD as 
not well grounded.

Evidence received subsequent to the May 1996 Board decision 
included:  VA treatment notes dated in January 1996.  The 
records reflect state the veteran was oriented times three 
and spoke coherently and relevantly.  Neither psychoses nor 
depression were elicited.  His judgment was fair and no side 
effects from his medications were noted.  In March 1996 the 
veteran stated that he has had mental problems and heard 
voices since 1986.  He was doing well on his medications.  He 
was not hearing voices.  He felt paranoid, but not depressed.  
The diagnosis was residual type schizophrenia, paranoid type 
in remission.  In May 1996, he complained that he still felt 
paranoid and that he heard voices at times.  The assessment 
was residual schizophrenia.  In September he stated that he 
was doing well.  The assessment was residual schizophrenia.  
None of the treatment notes contain an opinion regarding the 
etiology of the veteran's schizophrenia.  

A December 1996 letter from the veteran stated that he wanted 
a 100 percent rating for his back because his back injury 
affected his spine and led to his psychiatric problems.  He 
believed his psychiatric problem to be PTSD.  He complained 
of nightmares and night sweats.  He stated that his back pain 
makes showering or even getting out of bed a chore.

The veteran submitted copies of the November 1993 VA 
examination, the July 1991 examination report and the 
November 1993 VA psychiatric and physical examination 
reports.  Included with the copies are notes from the 
veteran.  One note pointed out that the November 1993 
examination history was in error when it stated that a 
brother died at age 70; rather than the actual age of 30.  
Two notes were attached to the 1991 examination report.  Both 
concern his claimed shoulder condition.  One stated that the 
shoulder injury occurred at the same time as the back injury.  
A third note pointed out that the July 1991 history was in 
error when it stated that the veteran's sister died at age 
30; when it was, in fact his brother.  His final note stated 
that he never saw marijuana until he was stationed in 
Okinawa, that he would never have used it if he had not been 
in the military, and that he no longer uses it.  
Analysis

The evidence added since the May 1996 Board decision is in 
part cumulative, and in part new.  The copies of the 
veteran's examination reports are duplicates of evidence that 
was before the Board at the time of the decision.  

The notes that the veteran appended to the examination copies 
are new, but not material.  The notes that correct the age 
and sex of his siblings are not material because they concern 
minor mistakes that have nothing to do with the basis of the 
Board's decision.  The notes about his shoulder injury and 
the note regarding marijuana use are not material because 
they do not concern an issue on appeal.  

The 1995 and 1996 VA treatment notes are not material because 
they are negative for a medical opinion regarding the 
etiology of the veteran's psychiatric condition.  

Therefore, when considered with all the evidence of record, 
none of the new evidence is so important that it must be 
considered to fairly adjudicate the claim for service 
connection for a nervous condition, to include PTSD.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.  Without 
any new and material evidence, the Board finds that the May 
1996 decision was final and the appeal as to this issue must 
be denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a back condition and an 
acquired psychiatric disorder, to include PTSD, the appeal is 
denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 13 -


